IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0381-13


REYNALDO LAFAYETTE JELKS, Appellant

v.


THE STATE OF TEXAS





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of failure to comply with sex offender registration and
sentenced to 5 years in prison.  On appeal, he argued that the evidence was insufficient to
support the $275 in court costs assessed against him in the judgment.   The Court of Appeals
agreed, relying on its opinion in Johnson v. State, 389 S.W.3d 513 (Tex. App. - Houston
[14th Dist.] 2012).  Jelks v. State, 397 S.W.3d 759 (Tex. App. - Houston [14th Dist.] 2013).
	The State has filed a petition for discretionary review of this decision.  We recently
handed down our opinion in Johnson v. State, No. PD-0193-13, 2014 Tex. Crim. App.
LEXIS 240 (Tex. Crim. App. February 26, 2014), in which we set forth a roadmap for
resolving questions regarding court costs.  See also Cardenas v. State, No. PD-0733-13, 2014
Tex. Crim. App. LEXIS 236 (Tex. Crim. App. February 26, 2014).
	The Court of Appeals in the instant case did not have the benefit of our opinion in
Johnson.  Accordingly, we grant the State's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
our opinion in Johnson.  No motion for rehearing will be entertained.
Delivered: April 16, 2014
Publish